Title: Hezekiah Ford to the Commissioners, 30 June 1778
From: Ford, Hezekiah
To: First Joint Commission at Paris,Adams, John


     
      Gentl.
      Pinboeuf Paimboeuf, June 30th. 1778
     
     By Capt. Turner, who left South Carolina the Beginning of May, I have the Happiness to communicate the following Intelligence; which he received, in his Passage to this Place, from one of the Prizes. About the middle of last Month, two Privateers, belonging to the State of Connecticut, but last from Boston; the one mounting twenty, nine pounders; the other Sixteen 6’s, fell in with two British Letter of Marques; the one burthen 5’00 Tons, and mounting twenty 9’s: the other upwards of 4’00, and mounting Eighteen 9’s and 6’s: Both loaden with dry Goods, and bound to the West India’s. An Engagement commenced; which proved very obstinate: But at length, through the Bravery and Intrepidity of our Officers and Seamen, they were both made Prizes of, after receiving considerable Damage on both Sides.
     In a former Letter, I took the Liberty to inform you of my Intention of returning to Virginia by Mr. Ross’s Schooner: But in this, I am detered, through the Information, brought by Mr. Turner of the Number of Cruisers, now on this Coast: So that unless you are disposed to honour me with the Care of Letters, to His Excellency, the Governor of Virginia, or to the President of the Hon. the Continental Congress, (in either of which Cases, I shall think myself in duty bound to execute your Orders, though they should be attended with inconceivable Danger) at present, I think it most advisable for me to continue with the Frigate; “to share her Glories, or to die in the Attempt.” I have the Honour to be, Gentlemen Your very Humble, and Obedient Servt.
     
      Hez: Ford
     
    